DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to RCE received on 02/07/2022.
Claims 1 – 24 are presented for examination.

Allowable Subject Matter
Claims 1 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 9 and 23, the prior art fails to show that the first magnetic sensor and the second magnetic sensor are positioned an equal radial distance from the rotation axis and at different angular positions with respect to the rotation axis, and wherein the first magnetic sensor comprises a first magnetic sensor element and a second magnetic sensor element that overlap with one another at a center of the first magnetic sensor, and the second magnetic sensor comprises a third magnetic sensor element and a fourth magnetic sensor element that overlap with one another at a center of the second magnetic sensor.  These features taken 
As to claims 10 – 22 and 24, the prior art fails to show that wherein the first magnetic field component, the second magnetic field component, and the rotation axis of the rotatable shaft are perpendicular to each other, wherein the first magnetic sensor and the second magnetic sensor are positioned at different radial distances from the rotatable shaft and a same angular position with respect to the rotation axis, and wherein the first magnetic sensor comprises a first magnetic sensor element and a second magnetic sensor element that overlap with one another at a center of the first magnetic sensor, and the second magnetic sensor comprises a third magnetic sensor element and a fourth magnetic sensor element that overlap with one another at a center of the second magnetic sensor.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ausserlechner (2015/0022192) is cited for its disclosure of a discrete magnetic angle sensor device, a magnetic angle sensor arrangement a method for generating an angle signal and a method for providing a sensor signal.
Ausserlechner et al. (20160258781) is cited for its disclosure of an off-axis magnetic field angle sensors.
Ausserlechner (20180087888) is cited for its disclosure of a magnetic angle sensor device and method of operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858